Citation Nr: 9916372	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-20 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to restoration of a 20 percent disability 
rating for right knee chronic patellar tendinitis with 
patellofemoral chondromalacia, reduced to a 10 percent rating 
effective October 28, 1996.

2.	Entitlement to restoration of a 20 percent disability 
rating for left knee chronic patellar tendinitis with 
patellofemoral chondromalacia, reduced to a 10 percent rating 
effective October 28, 1996.

3.	 Entitlement to an increased evaluation for major 
depression and panic disorder with agoraphobia, currently 
rated at 70 percent disabling.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to June 
1994.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Cleveland, 
Ohio Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.	The January 1997 rating decision reducing the disability 
evaluations of the veteran's right and left knee chronic 
patellar tendinitis with patellofemoral chondromalacia was 
not based on a full or complete medical examination showing 
that the disorder of either knee underwent sustained 
improvement.

3.	The veteran's major depression and panic disorder with 
agoraphobia is productive of total social and industrial 
impairment.


CONCLUSIONS OF LAW

1.	The veteran's 20 percent evaluations for right and left 
knee chronic patellar tendinitis with patellofemoral 
chondromalacia are restored, effective October 28, 1996.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.13, 4.40, 4.41, 4.71a, Diagnostic Code 5257 
(1998).
 
2.	The criteria for a disability rating of 100 percent for 
major depression and panic disorder with agoraphobia have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, 
Diagnostic Code 9410 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9410 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are not implausible. In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Further assistance to 
the veteran in the form of additional procedural or 
evidentiary development of this matter is not deemed to be in 
order, particularly in light of the favorable disposition of 
the claims herein reached.  

I.  Restoration Claims

Factual Background

A review of the service medical records indicates that the 
veteran complained of left knee pain beginning in February 
1982.  In November 1988, he was noted to have complained of 
right knee pain following a motor vehicle accident.  
Orthopedic studies, undertaken in November 1991, confirmed 
bilateral patella tendinitis.  He was reported to have been 
placed in a therapy program.  Subsequent medical records in 
May 1992 described chronic bilateral patellar tendinitis and 
right patellofemoral chondrosis that had not responded to 
non-operative treatment.

On VA examination in May 1994, the veteran reported that, in 
1990, he developed pain in both knees while running.  He 
indicated that the pain became progressively worse to a point 
where he could not run at all.  The veteran was noted to have 
a knee brace for both knees, but was observed to wear one 
only on the right knee.  He complained of constant pain under 
both kneecaps which was aggravated when climbing  stairs.  He 
stated that his knees gave out periodically.

On physical examination, the veteran was observed to have 
walked with a limp, bearing weight more on the left lower 
extremity.  He was not able to accomplish tiptoe and heel 
walk.  Range of motion for the right knee was from 0 to 70 
degrees.  There was soft tissue swelling and varus deformity 
of the right knee.  There was tenderness on movement of the 
right patella.  The right patellofemoral-grinding test was 
positive.  There was diffuse atrophy of the quadriceps.  The 
quadriceps on the right were 15 inches and, on the left, 16 
inches.  The right knee anterior and posterior drawer tests 
were reported to be negative.  There was right knee lateral 
instability.

Left knee range of motion was reported to be from 0 to 90 
degrees.  There was observed to be no left knee swelling or 
deformity.  There was tenderness on movement of the left 
patella.  The left patellofemoral-grinding test was positive.  
The left knee anterior and posterior drawer tests were 
negative and there was no left knee lateral instability.  
There was soft tissue swelling present, apparently 
bilaterally.  The diagnosis was bilateral knee chondromalacia 
with limitation of motion and lateral instability of the 
right knee and diffuse atrophy of right quadriceps.   

The RO initially granted service connection for the veteran's 
right and left knee disorders in a September 1994 rating 
decision.  At that time, a 20 percent disability evaluation 
was assigned for each knee.  Relevant evidence considered at 
that time included service medical records and VA 
examinations.

VA outpatient treatment records showed that the veteran was 
treated for bilateral knee pain from July to October 1994.  
These medical records show that in August 1994, he reported 
that he received no relief from pain medications.  Both knees 
were noted to appear normal.  X-ray studies, dated in October 
1994, revealed no significant abnormality of the bone, 
joints, or adjacent soft tissues of either knee.

VA examination in October 1996 indicated that the veteran had 
bilateral knee problems.  He was reported to have injured his 
knees in the service in 1991 and, at that time, was found to 
have bilateral patellofemoral syndrome and some patellar 
chondromalacia.  It was indicated that he experienced aching, 
soreness, and tenderness right around the kneecaps.  He was 
noted to have pain with heavy use and with a lot of climbing, 
squatting, and crawling activities, which caused anterior 
knee pain.  No surgery or braces were noted to have been 
used.  It was indicated that he used a cane at times to move 
around.  Heavy use and weather were reported to aggravate his 
knee disorder.

On physical examination of the knees, there was noted to be 
anterior knee pain.  The veteran was reported to experience 
patellofemoral pain, soreness, tenderness, crepitations, and 
pain with motion.  Range of knee motion was from 0 to 120, 
bilaterally.  All of the pain was anterior.  Around the 
knees, there was some tubular tenderness.  There was no other 
joint line pain, swelling or instability identified.  A 
bilateral knee x-ray revealed no significant bone or joint 
abnormality.  The diagnosis was bilateral patellofemoral 
syndrome with patellar chondromalacia.

In January 1997, the RO issued a rating decision reducing the 
rating for each knee from 20 percent to 10 percent.  This 
decision was based on the findings of the October 1996 VA 
examination report.

Analysis

The requirements for reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  However, 
this regulation also provides that, with respect to other 
disabilities that are likely to improve (i.e., those in 
effect for less than five years), re-examinations disclosing 
improvement in disabilities will warrant a rating reduction.  
38 C.F.R. § 3.344(c).  In addition, general rating provisions 
must be considered, e.g., 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.

Specifically, 38 C.F.R. § 4.1 states that it is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.  Similarly, 38 C.F.R. § 4.2 establishes that it is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  Furthermore, 38 C.F.R. 
§ 4.13 provides that when any change in evaluation is to be 
made, the rating agency should assure itself that there had 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms.  Finally, 38 
C.F.R. § 4.10 establishes that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment and 38 C.F.R. § 4.2 directs that each disability 
must be considered from the point of view of the veteran 
working or seeking work.

According to Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the right knee warrants 
a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

In comparing the medical evidence of record at the time the 
20 percent evaluations were granted with the evidence of 
record at the time the reductions to 10 percent evaluations 
were made, the Board finds that sustained improvement in 
neither knee disability had been shown at the time of the 
reduction.  In this regard, VA examination in May 1994 
reported that range of motion was 0 to 70 degrees for the 
right knee and 0 to 90 degrees for the left knee.  While the 
right knee showed signs of soft tissue swelling and varus 
deformity, the left knee did not.  There was tenderness on 
movement of the right and left patellae.  The right and left 
patellofemoral grinding tests were reported to be positive.  
There was lateral instability of the right knee, but not the 
left knee.  There was reported to be diffuse atrophy of the 
right quadriceps.  He was assessed as having bilateral 
chondromalacia.

As compared to the foregoing findings, VA examination in 
October 1996 reported that knee range of motion for 0 to 120 
degrees bilaterally with anterior pain reported on these 
motions.  He experienced patellofemoral pain, soreness, 
tenderness, and crepitations.  However, no other joint line 
pain, swelling or instability was identified.  

Although the October 1996 VA examination indicated that the 
veteran's flexion improved from 70 to 120 degrees for the 
right knee and from 90 to 120 degrees for the left knee, the 
Board would point out that the October 1996 VA examination, 
upon which the veteran's right and left knee disability 
evaluations were reduced, failed to consider a then recent 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court required that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) be applied to 
disabilities based on limitation of motion in accounting for 
additional functional loss of a joint resulting from pain on 
motion or use.  As such, the October 1996 examiner did not 
report clinical findings which would allow the rating board 
to take into account the provisions of 38 C.F.R. §§ 4.40, and 
4.45, and the guidelines set forth by the Court in DeLuca.  

Without consideration of 38 C.F.R. §§ 4.40, and 4.45, as 
interpreted by DeLuca, the RO, in its January 1997 decision, 
could not have properly reduced the veteran's right and left 
knee disability evaluations from 20 to 10 percent, especially 
as the veteran was reported to have experienced 
patellofemoral pain, soreness, tenderness, crepitations, and 
pain with motion.  Based on the foregoing, there is no 
showing of a sustained improvement of the veteran's right and 
left knee chronic patellar tendinitis with patellofemoral 
chondromalacia.  Accordingly, the Board concludes that 
restoration of the 20 percent disability evaluation for each 
knee is warranted.
II.  Increased Rating Claim

Factual Background

At the time of an October 1996 VA mental disorders 
examination the veteran reported that he was depressed, had 
problems sleeping, and had no appetite.  Other subjective 
complaints included difficulty breathing and a hard pounding 
heart.  He also reported that he had thoughts of killing 
himself by using cyanide poison.  He felt that people were 
out to get him.  The veteran reported hearing voices, but did 
not see things.  He stated that he had panic attacks.

The veteran was reported to be alert, fairly neat in 
appearance, and cooperative.  He talked in a low monotone 
voice.  It was indicated that it took him time to answer the 
examiner's questions.  He stared into space, appeared 
withdrawn and avoided eye contact.  The veteran was reported 
to have no self-esteem, no self-confidence, and no motivation 
for impulse control.  His mood was depressed.  He admitted 
having suicidal ideation about killing himself with cyanide.  
His affect was inappropriate and he had delusional thoughts 
that people were out to get him.  He was noted to have been 
hallucinating and hearing voices telling him to do things.  
The veteran was oriented to time, place and person.  His 
memory for recent and remote events was fair.  The veteran's 
intellectual function was average and his judgment and 
insight were impaired.

The veteran's global assessment of functioning (GAF) score 
was 50.  The diagnosis was recurrent major depression and 
panic disorder with agoraphobia.  The examiner's assessment 
was that the veteran had panic attacks, was hyperventilating, 
had difficulty breathing, and experienced palpitations, 
nervousness, restlessness and depression with disturbance of 
sleep and appetite.  He also had suicidal ideation and 
thoughts, was delusional and hallucinated with fear of death 
and had isolated himself from going into the public.  It was 
concluded that the veteran had impaired social and industrial 
adaptability and was unable to function in gainful 
employment.

In a January 1997 rating decision, the veteran was granted an 
increased rating to 50 percent for major depression and panic 
disorder with agoraphobia. 

In a January 1997 statement from a VA psychologist, the 
veteran was reported to be receiving outpatient treatment for 
panic disorder with agoraphobia.  The veteran was noted to 
have great difficulty driving, entering a building, 
coherently responding to questions and interacting with 
strangers.

The veteran was afforded another VA psychiatric examination 
in November 1997.  Subjective complaints included 
nervousness, shakiness, restlessness, sweating, and panic 
attacks.  The veteran related that his hands were tremulous.  
He stated that that he was afraid of people and indicated 
that something bad was going to happen to him.  He indicated 
that he had been hearing voices as if he were in Desert Storm 
again.  The veteran stated that he could not think and could 
not concentrate.  He reported that he dreamed a lot and had 
bad dreams.  He stated that he choked his wife one month 
previously and subsequently she kicked him out.  The veteran 
indicated that he felt very suicidal and that he felt 
hopeless and helpless.

Objectively, the veteran was reported to be alert and fairly 
neat in appearance.  He was observed crying throughout the 
whole course of the interview.  He had diminished psychomotor 
activity.  He complained of feeling very anxious and was 
observed to have been sweating on his forehead.  His mood was 
depressed.  He was also noted to have no self-esteem, no 
self-confidence, and no motivation with poor impulse control.

In addition to the above subjective complaints, the veteran 
stated that he could not hold a job.  He was reported to be 
oriented as to time, place, and person.  He could not 
subtract a serial of 7s and did not know the prior president.  
His intellectual functioning was average and judgment and 
insight were impaired.  The veteran's GAF score was assessed 
at 50, current and in the past.  The diagnosis was recurrent 
major depression and panic disorder with agoraphobia.  The 
veteran was assessed as having a severe impairment of his 
social and industrial adaptability

In a July 1998 rating decision, the veteran was granted an 
increased rating to 70 percent for his service-connected 
major depression and panic disorder with agoraphobia.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board notes that, in its January 1997 and July 1998 
rating actions, the RO applied only the new version of the 
regulations in determining that increases to 50 and 70 
percent, respectively, were warranted.  However, although the 
RO failed to consider the old criteria, the Board finds that 
a 100 percent schedular evaluation is warranted for the 
veteran's psychiatric disability.  Hence, the veteran will 
not be prejudiced by the RO's failure to consider the 
veteran's disability under the old rating criteria for mental 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under the previous version of the regulations, a 70 percent 
rating was in order when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and when the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9410 (in effect prior to November 7, 1996).

Under the amended regulations, a 70 percent rating is 
appropriate when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9410.

Reviewing the record, the Board finds that the evidence 
supports awarding a 100 percent disability rating under 
either version of the rating criteria.  As indicated above, 
disability determinations are based on the current level of 
disability. Francisco, 7 Vet. App. at 58.  The examiner in 
October 1996, after noting the veteran's panic attacks, 
palpitations, nervousness, restlessness and depression with 
disturbance of sleep and appetite as well as his suicidal 
ideation and thoughts, and indicating that the veteran was 
delusional and hallucinated with fear of death and that he 
had isolated himself from going into the public, concluded 
that the veteran was unable to function in gainful 
employment.  Based upon the findings made on the examination, 
a GAF of 50 was assigned  He was again examined in November 
1997 and, following this examination, a GAF of was again 
assigned.

In summary, the Board finds that the preponderance of the 
evidence supports awarding a disability rating of 100 percent 
for major depression and panic disorder with agoraphobia.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.132, Diagnostic Code 
9410; 38 C.F.R. § 4.130, Diagnostic Code 9410.



ORDER

The restoration of 20 percent evaluations for right and left 
knee chronic patellar tendinitis with patellofemoral 
chondromalacia on and after October 28, 1996, is allowed as 
is a 100 percent rating for major depression and panic 
disorder with agoraphobia.  The appeal is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

